   Case 1:20-cv-00867-JTN-SJB ECF No. 7 filed 09/17/20 PageID.20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


 EVONNA MATHIS,

        Plaintiff,                                                    Hon. Janet T. Neff
 v.
                                                                      Case Nos. 1:20-cv-711
 UNITED STATES MARSHAL SERVICE,                                                 1:20-cv-837
                                                                                1:20-cv-838
        Defendant.                                                              1:20-cv-866
                                                                                1:20-cv-867
 ________________________________________

                           REPORT AND RECOMMENDATION

       On July 31, 2020, Plaintiff filed her pro se complaint in this case against the United States

Marshal Service. The Court granted Plaintiff’s motion to proceed in forma pauperis. (ECF No. 4.)

On August 13, 2020, I issued a Report and Recommendation recommending that the Court dismiss

Plaintiff’s complaint for failure to state a claim upon which relief can be granted. (ECF No. 6.)

Plaintiff’s complaint consisted entirely of legal terms and phrases. She did not include any facts

that might have disclosed the basis of her claim. The Report and Recommendation also noted that

Plaintiff’s claim against the United States Marshals Service is barred by sovereign immunity. (Id.

at PageID.11.)

       On August 31, 2020, Plaintiff filed an amended complaint, again naming the Marshals

Service and adding the Department of Justice Center and the United States Attorney General as

Defendants. (ECF No. 10.) Plaintiff’s amended complaint suffers from the same defects as her

original complaint—it contains legal terms, phrases, and conclusions but fails to allege any facts

supporting a claim for relief. Moreover, like the Marshals Service, the United States Attorney

General is immune from suit because sovereign immunity extends to federal officers acting in their

official capacities. Dugan v. Rank, 372 U.S. 609, 620 (1963); Blakely v. United States, 276 F.3d
   Case 1:20-cv-00867-JTN-SJB ECF No. 7 filed 09/17/20 PageID.21 Page 2 of 5




853, 870 (6th Cir. 2002) (“The doctrine of sovereign immunity not only bars suits against the

United States when the plaintiff seeks monetary damages but also extends to suits for money

damages against officers and agents of the United States in their official capacities.”). To the extent

Plaintiff intends to sue the Department of Justice, her claim is similarly barred. See Balser v. Dep’t

of Justice, 327 F.3d 903, 907 (6th Cir. 2003). Moreover, Plaintiff fails to cite an express waiver of

sovereign immunity by Congress. United States v. Nordic Vill., Inc., 503 U.S. 30, 33 (1992).

Plaintiff’s action therefore remains subject to dismissal as set forth in the August 13, 2020 Report

and Recommendation.

       At the time Plaintiff filed the instant action, she also filed two other complaints captioned

Evonna Mathis v. United States Attorney General, Case No. 1:20-cv-712, and Evonna Mathis v.

United States Attorney General, Case No. 1:20-cv-713. Both complaints contained the same type

of pleading deficiencies presented in the instant case. On August 13, 2020, in Case No. 1:20-cv-

712, Judge Maloney entered an Order and Judgment dismissing Plaintiff’s action for lack of

jurisdiction, noting that “plaintiff’s complaint is a meritless filing which is nothing more than a

laundry list of legal terms.” (Case No. 1:20-cv-712, ECF No. 5.) On August 11, 2020, in Case No.

1:20-cv-713, Magistrate Judge Green issued a report and recommendation that Plaintiff’s

complaint be dismissed for failure to state a claim because “Plaintiff has failed to assert any facts

concerning [the alleged violations].” (Case No. 1:20-cv-713, ECF No. 6.) Plaintiff filed an

amended complaint in that case, which was essentially a carbon copy of her amended complaint

in the instant case. On September 15, 2020, Magistrate Judge Green issued a Report and

Recommendation that Plaintiff’s amended complaint be dismissed on the same grounds as her

original complaint.




                                                  2
    Case 1:20-cv-00867-JTN-SJB ECF No. 7 filed 09/17/20 PageID.22 Page 3 of 5




       Plaintiff was not finished filing complaints. On August 31, 2020, she filed a second round

initiating two cases, the first captioned Evonna Mathis v. Dept. of Justice Center, et al., Case No.

1:20-cv-837, and the second captioned Evonna Mathis v. United States Department of Justice,

Case No. 1:20-cv-838.1 On September 4, 2020, Plaintiff filed a third round, also initiating two

cases, the first captioned Evonna Mathis v. United States Marshal Service, et al., Case No. 1:20-

cv-866, and the second captioned Evonna Mathis v. United States Attorney General, et al., Case

No. 1:20-cv-867.2 Plaintiff was granted leave to proceed in forma pauperis in each case. Plaintiff’s

second and third rounds of complaints are no different than those in her first round and therefore

are subject to dismissal for lack of jurisdiction and/or failure to state a claim and because the

federal government Defendants are immune from suit for money damages.

       Therefore, I recommend that Plaintiff’s first amended complaint in this case be dismissed

with prejudice and her motion to seal case (ECF No. 11) be denied as moot. I further recommend

that Plaintiff’s complaints in Case Nos. 1:20-cv-837, 1:20-cv-838, 1:20-cv-866 and 1:20-cv-867

be dismissed with prejudice.

       I also recommend that, because Plaintiff has abused the privilege of proceeding in forma

pauperis, see Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998) (proceeding in forma pauperis

is a privilege and not a right), and taxed this Court’s limited judicial resources by filing numerous

meritless actions, the Court issue an order barring her from filing any future actions against the

named Defendants in the above-referenced cases. See Harrelson v. United States, 613 F.2d 114,

116 (5th Cir. 1980) (holding that a district court has the power to “enjoin[] any future litigation on



1
 In Case No. 1:20-cv-837, Plaintiff also sued the Knights of Columbus and AT&T (named as
AT&T/SBC (FBI) Inc.).
2
 In Case No. 1:20-cv-866, Plaintiff added the United States Postmaster General as a new
Defendant.
                                                  3
   Case 1:20-cv-00867-JTN-SJB ECF No. 7 filed 09/17/20 PageID.23 Page 4 of 5




any cause of action arising from the fact situation at issue in [the] case”); Curry v. Trump, No. 1:19

CV 2983, 2020 WL 1940844, at *1–2 (N.D. Ohio Apr. 22, 2020) (barring the plaintiff from filing

additional lawsuits in forma pauperis regarding her employment with the City of Mansfield after

having “already filed multiple pro se actions” on the subject).

       Alternatively, the Court may wish to bar Plaintiff from proceeding in forma pauperis

altogether in any future lawsuit she may file in this Court. See Hopson v. Secret Serv., No. 3:12CV-

770-H, 2013 WL 1092915, at *3 (W.D. Ky. Mar. 15, 2013) (“Given Mr. Hopson’s extremely

abusive case filings, the Court concludes that the least severe sanction likely to deter him from

filing future vexatious and frivolous lawsuits is to impose a permanent injunction prohibiting him

from proceeding in forma pauperis in any future action filed in this Court.”).

                                          CONCLUSION

       For the foregoing reasons, I recommend that the above-referenced cases be dismissed with

prejudice and that the Court consider limiting or precluding Plaintiff from proceeding in forma

pauperis in any future case in this Court. The Court must also decide whether an appeal of these

actions would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Good faith is judged objectively, Coppedge v.

United States, 369 U.S. 438, 445 (1961), and an appeal is not taken in good faith if the issue

presented is frivolous, defined as lacking an arguable basis either in fact or law. See Dellis v. Corr.

Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001). For the same reasons that the undersigned

recommends dismissal of these actions, the undersigned discerns no good faith basis for an appeal

and recommends that, should Plaintiff appeal the dismissal of any of these cases, the Court assess

the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.




                                                  4
  Case 1:20-cv-00867-JTN-SJB ECF No. 7 filed 09/17/20 PageID.24 Page 5 of 5




                                          NOTICE

        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

Date: September 17, 2020                                  /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                              5
